Per Curiam.

We agree with the board’s report and recommendation. In appeals to the Board of Commissioners on Character and Fitness, “[t]he burden of proof in such hearings shall be on the applicant to establish by clear and convincing evidence the applicant’s present character, fitness, and moral qualifications for admission to the practice of law in Ohio.” Gov. Bar R. I, Section 11(C)(6).
The record shows that Mort sought medical help in July 1987, because he felt severely depressed. At that time, Mort also described paranoid ideas and said he was experiencing auditory hallucinations. Dr. Grumet’s discharge report stated that Mort’s primary diagnosis was “probable chronic undifferentiated schizophrenia.” In a letter to the National Conference of Bar Examiners, dated July 8,1988, Dr. Grumet stated that he had not seen Mort for one year and that he could not predict his psychiatric prognosis. Aside from personal avowals that he was fit to practice law, Mort offered no evidence demonstrating that he presently had the character and fitness to practice law.
Mort had the burden of establishing that problems associated with his past mental health did not affect his present fitness to practice law. Since he did not meet this burden, the report and recommendation of the board are approved.
Accordingly, the application of Lawrence J.D. Mort for admission to the Bar of Ohio without examination is denied. The applicant may reapply for admission no sooner than six months after February 2, 1990. Should he reapply, he shall undergo further character and fitness examination and produce evidence demonstrating to the board his present character and fitness to practice law. Costs taxed to applicant.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright and Resnick, JJ., concur.
H. Brown, J., not participating.